Lawton, J.
(dissenting). I dissent. Since this park property is impressed with a public trust its "use for other than park purposes requires the direct and specific approval of the State Legislature, plainly conferred”. (Stephenson v County of Monroe, 43 AD2d 897.) The majority finds such specific authority in Laws of 1916 (ch 260, § 1), wherein the Buffalo City Charter, as part of a general revision, was amended in part to authorize the city to "discontinue streets, alleys and highways, parks, markets”. However, this amendment did not modify the charter’s specific limitation that the city’s authority over its parks was "except as otherwise provided by law”. Subdivision (2) of section 20 of the General City Law provides that the city’s title to its parks is inalienable. Buffalo’s authority to discontinue its parks is, therefore, limited by the provisions of the General City Law and its use of this property for other than park purposes requires a special act of the Legislature (see, Village Green Realty Corp. v Glen Cove Community Dev. Agency, 95 AD2d 259, 260). Indeed, the City of Buffalo has previously sought and obtained such specific Legislative authority prior to alienating a part of this very same park property (see, L 1922, ch 524).
No plainly conferred specific approval for such alienation being provided by Laws of 1916 (ch 260), Buffalo’s action in discontinuing its park without prior legislative approval is an unauthorized violation of the sanctity of this long-recognized public trust (see, Williams v Gallatin, 229 NY 248; Brooklyn Park Commrs. v Armstrong, 45 NY2d 234; Aldrich v City of New York, 208 Misc 930, affd 2 AD2d 760; American Dock Co. v City of New York, 174 Misc 813, affd 261 App Div 1063, affd *1010286 NY 658). (Appeal from judgment of Supreme Court, Erie County, Wolf, J. — art 78.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.